Exhibit 10.1

PERPETUAL OVERRIDING ROYALTY INTEREST CONVEYANCE (PDP)

This PERPETUAL OVERRIDING ROYALTY INTEREST CONVEYANCE (this “Conveyance”) from
SandRidge Exploration and Production, LLC, a Delaware limited liability company,
with offices at 123 Robert S. Kerr Avenue, Oklahoma City, OK 73102-6406
(“Assignor”), to SandRidge Mississippian Trust I, a statutory trust formed under
the laws of the State of Delaware (“Assignee”), is delivered to be effective as
of 12:01 a.m., Central Time, January 1, 2011 (the “Effective Time”). All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in Article II below.

ARTICLE I

CONVEYANCE

Section 1.01 The Grant. For and in consideration of good and valuable
consideration paid by Assignee to Assignor, the receipt and sufficiency of which
are hereby acknowledged, Assignor does hereby BARGAIN, SELL, GRANT, CONVEY,
TRANSFER, ASSIGN, SET OVER, and DELIVER unto Assignee, subject to the terms of
this Conveyance, as a perpetual overriding royalty interest (the “Royalty
Interest”), an undivided interest in and to all Minerals in, under and that may
be produced and saved from the Target Formation underlying the Subject Lands
through the wellbores of the Wells, sufficient to cause Assignee to receive the
Assignee Minerals.

Section 1.02 Non-Operating, Non-Expense Bearing Interest. The Royalty Interest
conveyed hereby is a non-operating, non-expense-bearing overriding royalty
interest in and to the Subject Interests, free of all cost, risk and expense of
production, operations and marketing. In no event shall Assignee ever be liable
or personally obligated for payment of any cost, expenses or liabilities
attributable to the Subject Interests (or any part thereof) or incurred in
connection with the production, saving or marketing of Assignee Minerals,
subject, however, to Assignor’s right hereinafter provided to deduct Chargeable
Costs in determining Assignee Proceeds, which right shall be solely a matter of
deduction from the proceeds from the sale of Assignee Minerals and not a
personal obligation of Assignee. This Conveyance is a conveyance of an interest
in real property.

Section 1.03 Habendum Clause. TO HAVE AND TO HOLD the Royalty Interest, together
with all and singular the rights and appurtenances thereto in anywise belonging,
unto Assignee, its successors and assigns, subject to terms and provisions of
this Conveyance.

Section 1.04 Warranty.

(a) The Warranty. Assignor warrants to Assignee, its successors and assigns,
that the Royalty Interest is free of all Encumbrances created by, through, or
under Assignor, but not otherwise, except for the Permitted Encumbrances.



--------------------------------------------------------------------------------

(b) Remedies. In the event of a breach of the foregoing warranty, Assignee’s
sole remedy shall be to receive payment on each applicable Quarterly Payment
Date, out of Assignor’s Net Share of Minerals from other Wells in excess of that
subject to the Royalty Interest and the royalty interest created pursuant to the
Term PDP Conveyance (the “Assignor Retained Minerals”), subject to offset as
provided below and without interest (except such interest payable under this
Conveyance on payments made after the applicable due date as described in
Section 5.02 below), of an amount equal to the difference between (x) Assignee
Proceeds that Assignee would have received with respect to such Well in the
applicable Computation Period if such warranty had not been breached and
(y) Assignee Proceeds that Assignee actually received during that Computation
Period with respect to that Well, to the extent such difference is attributable
to the breach of the warranty, but not to the extent that such difference is
attributable to any other cause, and any such amounts of Assignor Retained
Minerals shall be treated as Assignee Minerals.

(c) Right of Offset. If any Subject Interest ever proves to be larger as of the
Effective Date than the Subject Interest reflected in Exhibit A and if, as a
result, Assignee receives a greater amount of Assignee Minerals (or the proceeds
from the sale thereof) with respect to that Subject Interest than Assignee would
otherwise have received if the Subject Interest had been the size reflected on
Exhibit A, then such increased amounts, whenever received by Assignee, may be
treated by Assignor as a credit or offset (without interest) against any amounts
payable to Assignee under Section 1.04(b).

(d) DISCLAIMER. EXCEPT FOR THE WARRANTIES OF TITLE GIVEN IN SECTION 1.04(a),
ASSIGNOR MAKES THIS CONVEYANCE AND ASSIGNS THE ROYALTY INTEREST WITHOUT
RECOURSE, COVENANT OR WARRANTY OF TITLE OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY. ANY COVENANTS OR WARRANTIES IMPLIED BY STATUTE OR LAW BY THE USE
HEREIN OF THE WORDS “GRANT”, “CONVEY” OR OTHER SIMILAR WORDS ARE HEREBY
EXPRESSLY DISCLAIMED, WAIVED AND NEGATED. WITHOUT LIMITING THE GENERALITY OF THE
TWO PRECEDING SENTENCES, ASSIGNEE ACKNOWLEDGES THAT ASSIGNOR HAS NOT MADE, AND
ASSIGNOR HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND ASSIGNEE HEREBY EXPRESSLY
WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY
STATUTE OR OTHERWISE RELATING TO (i) PRODUCTION RATES, RECOMPLETION
OPPORTUNITIES, DECLINE RATES OR THE QUALITY, QUANTITY OR VOLUME OF THE RESERVES
OF MINERALS, IF ANY, ATTRIBUTABLE TO THE SUBJECT INTERESTS, (ii) ANY IMPLIED OR
EXPRESS WARRANTY OF MERCHANTABILITY, (iii) ANY IMPLIED OR EXPRESS WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE, (iv) ANY IMPLIED OR EXPRESS WARRANTY OF
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, AND (v) ANY AND ALL IMPLIED
WARRANTIES EXISTING UNDER ANY APPLICABLE LEGAL REQUIREMENT; IT BEING THE EXPRESS
INTENTION OF BOTH ASSIGNEE AND ASSIGNOR THAT THE ROYALTY INTEREST IS HEREBY
ASSIGNED TO ASSIGNEE ON AN “AS IS” AND “WHERE IS” BASIS WITH ALL FAULTS, AND
THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS ASSIGNEE DEEMS
APPROPRIATE. ASSIGNOR AND ASSIGNEE AGREE THAT, TO THE EXTENT REQUIRED BY
APPLICABLE LEGAL REQUIREMENTS TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN
WARRANTIES CONTAINED IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR THE
PURPOSES OF ANY APPLICABLE LEGAL REQUIREMENT.

 

2



--------------------------------------------------------------------------------

(e) Substitution of Warranty. This instrument is made with full substitution and
subrogation of Assignee in and to all covenants of warranty by Third Persons
(other than Affiliates of Assignor) heretofore given or made with respect to the
Wells, the Subject Interests or any part thereof or interest therein.

ARTICLE II

DEFINITIONS

This Article II defines certain capitalized words, terms, and phrases used in
this Conveyance. Certain other capitalized words, terms, and phrases used in
this Conveyance are defined elsewhere in this Conveyance.

“Affiliate” means, for any specified Person, another Person that controls, is
controlled by, or is under common control with, the specified Person. “Control,”
in the preceding sentence, refers to the possession by one Person, directly or
indirectly, of the right or power to direct or cause the direction of the
management and policies of another Person, whether through the ownership of
voting securities, by contract, or otherwise.

“AMI Area” means that area described in Exhibit A to the Development Agreement.

“Assignee” is defined in the introductory paragraph to this Conveyance and also
includes all permitted successors and assigns of Assignee.

“Assignee Minerals” is defined in Section 3.01.

“Assignee Proceeds” means proceeds received by Assignor for the account of
Assignee, as Assignee’s marketing and payment agent and representative, from the
sale of Assignee Minerals under this Conveyance less Chargeable Costs calculated
in accordance with Section 3.03.

“Assignor” is defined in the introductory paragraph to this Conveyance and also
includes all permitted successors and assigns of Assignor.

“Assignor Conveyances” means this Conveyance, the Term PDP Conveyance, the Term
PUD Conveyance and the Perpetual PUD Conveyance.

“Assignor Retained Minerals” is defined in Section 1.04(b).

“Assignor’s Net Revenue Interest” means the interest, stated as a decimal
fraction, in Subject Minerals production from a Well attributable to the Subject
Interests in that Well, net of Production Burdens.

 

3



--------------------------------------------------------------------------------

“Assignor’s Net Share of Minerals” means the share of Subject Minerals from each
Well that is attributable to Assignor’s Net Revenue Interest in that Well
determined prior to giving effect to this Conveyance.

“Bbl” means one stock tank barrel, or 42 U.S. gallons liquid volume, in
reference to Oil or Gas Liquids.

“Business Day” means any day that is not a Saturday, Sunday, a holiday
determined by the New York Stock Exchange, Inc. as “affecting ‘ex’ dates” or any
other day on which national banking institutions in New York, New York are
closed as authorized or required by law.

“Chargeable Costs” is defined in Section 3.02(a).

“Closing Time” means 12:01 a.m. Central Time, on April 12, 2011.

“Computation Period” means each calendar quarter commencing at the Effective
Time, with each calendar quarter being deemed to have begun at 12:01 a.m Central
Time on the first day of such calendar quarter and to have ended at 12:00 a.m
Central Time on the first day of the next calendar quarter, except for the first
Computation Period, which shall be deemed to have begun at the Effective Time
and to have ended at 12:00 a.m. Central Time on July 1, 2011.

“Conveyance” is defined in the introductory paragraph to this Conveyance.

“Development Agreement” means that certain Development Agreement between
SandRidge, Assignor and Assignee dated as of even date herewith.

“Drilling Obligation Completion Date” has the meaning given to such term in the
Development Agreement.

“Effective Time” is defined in the introductory paragraph to this Conveyance.

“Encumbrance” means any mortgage, lien, security interest, pledge, charge,
encumbrance, limitation, preferential right to purchase, consent to assignment,
irregularity, burden or defect.

“Excess Costs” means, in any Computation Period, the excess of Chargeable Costs
associated with Assignee Minerals for that Computation Period over the amount
determined by multiplying Assignor’s Net Share of Minerals produced during the
Computation Period by the Sales Price for that Computation Period. Excess Costs
shall bear interest at the Prime Interest Rate from the end of the Computation
Period in which such costs were incurred to the date that Assignor recovers such
amounts from Assignee Proceeds.

“Excluded Assets” means (a) those oil and gas wells that are the subject of the
Term PUD Conveyance and the Perpetual PUD Conveyance and (b) those oil and gas
wells that are described in Exhibit B.

 

4



--------------------------------------------------------------------------------

“Fair Value” means, with respect to any portion of the Royalty Interest to be
released pursuant to Section 11.02 in connection with a sale or release of any
Well or Subject Interests, an amount of net proceeds which could reasonably be
expected to be obtained from the sale of such portion of the Royalty Interest to
a party which is not an Affiliate of either the Assignor or Assignee on an
arms’-length negotiated basis, taking into account relevant market conditions
and factors existing at the time of any such proposed sale or release, such net
proceeds to be determined by deducting Assignee’s proportionate share of sales
costs, commissions and brokerage fees, if any (based on the ratio of (i) the
fair market value of the portion of the Royalty Interest being released to
(ii) the fair market value of the Wells and Subject Interests being transferred
(including the value of the Royalty Interest being released)).

“Farmout Agreements” means any farmout agreement, participation agreement,
exploration agreement, development agreement or any similar agreement.

“Force Majeure” is defined in Section 12.02.

“Gas” means natural gas and all other gaseous hydrocarbons or minerals,
including helium, but specifically excluding any Gas Liquids.

“Gas Liquids” means those natural gas liquids and other liquid similar
hydrocarbons, including ethane, propane, butane and natural gasoline, and
mixtures thereof, that are removed from a gas stream by the liquids extraction
process of any field facility or gas processing plant and delivered by the
facility or plant as natural gas liquids.

“Governmental Authority” means the United States of America, any state,
commonwealth, territory, or possession thereof, and any political subdivision of
any of the foregoing, including courts, departments, commissions, boards,
bureaus, agencies and other instrumentalities.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, or regulation of, including the terms of any license or
permit issued by, any Governmental Authority.

“MMBtu” means one million British thermal units.

“Mcf” means one thousand cubic feet of Gas, and “MMcf” means one million cubic
feet of Gas, measured and expressed in each case at the same temperature,
pressure, and other conditions of measurement (a) provided in any contract for
the purchase of Gas from the Subject Interests or, (b) if no such contract
exists, provided by applicable state law for purposes of reporting production to
Governmental Authorities.

“Minerals” means Oil, Gas and Gas Liquids.

“Mortgage” has the meaning given such term in the Development Agreement.

“Non-Affiliate” means, for any specified Person, any other Person that is not an
Affiliate of the specified Person.

 

5



--------------------------------------------------------------------------------

“Notice” means any notice, advice, invoice, demand or other communication
required or permitted by this Conveyance.

“Oil” means crude oil, condensate and other liquid hydrocarbons recovered by
field equipment or facilities, excluding Gas Liquids.

“Party,” when capitalized, refers to Assignor or Assignee. “Parties,” when
capitalized, refers to Assignor and Assignee.

“Permitted Encumbrances” means:

(a) the Production Burdens;

(b) contractual obligations arising under operating agreements, Farmout
Agreements, production sales contracts, leases, assignments and other similar
agreements that may affect the Subject Interests;

(c) pooling and unitization agreements, declarations, orders or Legal
Requirements to secure payment of amounts not yet delinquent;

(d) liens that arise in the normal course of operations, such as liens for
unpaid taxes, statutory liens securing unpaid suppliers and contractors, and
contractual liens under operating agreements, in any case, that are not yet
delinquent or, if delinquent, are being contested in good faith in the normal
course of business;

(e) conventional rights of reassignment that obligate Assignor to reassign all
or part of any Subject Interest to a Third Person if Assignor intends to release
or abandon such interest before the expiration of the primary term or other
termination of such interest;

(f) easements, rights-of-way, servitudes, permits, surface leases, surface use
restrictions and other surface uses and impediments on, over or in respect of
the Subject Interests that are not such as to interfere materially with the
operation, value or use of the Subject Interests;

(g) rights reserved to or vested in any Governmental Authority to control or
regulate any Subject Interests in any manner, and all applicable Legal
Requirements;

(h) the terms of the instruments creating the Subject Interests and Subject
Lands; and

(i) the Mortgage;

provided that such aforementioned encumbrances are of the type and nature
customary in the oil and gas industry and do not, alone or in the aggregate,
materially and adversely affect the operation, value or use of any Subject
Interests, and all to the extent, and for so long as, such Permitted
Encumbrances are otherwise valid and enforceable against the Subject Interests,
without recognizing, expressly or by implication, any rights or interests in any
Third Person or Governmental Authority that such Third Person or Governmental
Authority does not otherwise lawfully possess.

 

6



--------------------------------------------------------------------------------

“Perpetual PUD Conveyance” means that certain Perpetual Overriding Royalty
Interest Conveyance (PUD) by and between Assignor and Assignee, dated effective
as of the Effective Time.

“Person” means any natural person, corporation, partnership, trust, estate, or
other entity, organization or association.

“Post Production Cost Charge” is defined in Section 3.02(b).

“Prime Interest Rate” is defined in Section 5.02(b).

“Production Burdens” means, with respect to any Subject Lands, Subject Interests
or Subject Minerals, all royalty interests, overriding royalty interests,
production payments, net profits interests and other similar interests that
constitute a burden on, are measured by, or are payable out of the production of
Minerals or the proceeds realized from the sale or other disposition thereof.

“Quarterly Payment Date” is defined in Section 5.01(b).

“Reasonably Prudent Operator Standard” means the standard of conduct of a
reasonably prudent oil and gas operator in the AMI Area under the same or
similar circumstances, acting with respect to its own property and disregarding
the existence of the Royalty Interest as a burden on such property.

“Royalty Interest” is defined in Section 1.01.

“Sales Price” means the price received by Assignor for Assignee Minerals
determined in accordance with the following provisions:

(a) “sale” refers to any sale, exchange or other disposition of Assignee
Minerals for value, the value of such Minerals that is exchanged or otherwise
disposed of for valuable consideration being the sales price that Assignor
receives for any such Minerals sold pursuant to Section 4.01 for any such
Minerals;

(b) amounts of money not paid to Assignor when due by any purchaser of Assignee
Minerals (for example, Taxes or other amounts withheld or deducted by any such
purchaser) shall not be included within the Sales Price until actually received
by, or credited to the account of, Assignor;

(c) advance payments and prepayments for future deliveries of Assignee Minerals
shall be included within the Sales Price, without interest, when that volume of
Minerals subject to the advance payments or prepayments is actually produced;

(d) loan proceeds received by Assignor shall not be treated as a component of
the applicable Sales Price; and

 

7



--------------------------------------------------------------------------------

(e) if a controversy or possible controversy exists, whether by reason of any
statute, order, decree, rule, regulation, contract or otherwise, between
Assignor and any purchaser of Assignee Minerals or any other Person, about the
correct Sales Price of any Assignee Minerals, about deductions from the Sales
Price, about Assignor’s right to receive the proceeds of any sale of Assignee
Minerals, or about any other matter, then monies withheld by the purchaser or
deposited by it with an escrow agent or if Assignor receives any monies and
promptly deposits such monies with a Third Person escrow agent as a result of
such controversy, such monies shall not be included within the Sales Price until
received by or returned to Assignor, as applicable.

“SandRidge” means SandRidge Energy, Inc., a Delaware corporation.

“Subject Interests” means Assignor’s undivided interests in the Subject Lands as
described on Exhibit A, whether as lessee under leases, as an owner of the
Subject Minerals (or the right to extract such Minerals) or otherwise, by virtue
of which undivided interests Assignor has the right to conduct exploration,
drilling, development and Mineral production operations on the Subject Lands, or
to cause such operations to be conducted, or to participate in such operations
by paying and bearing all or any part of the costs, risks and liabilities of
such operations, to drill, test, complete, equip, operate and produce wells to
exploit the Minerals. The “Subject Interests” (a) may be owned by Assignor
pursuant to leases, deeds, operating, pooling or unitization agreements, orders
or any other instruments, agreements or documents, recorded or unrecorded,
(b) include any and all extensions or renewals of leases covering the Subject
Lands (or any portion thereof) obtained by Assignor, or any Affiliate thereof,
within six (6) months after the expiration or termination of any such lease, and
(c) are subject to the Permitted Encumbrances. For the avoidance of doubt, the
“Subject Interests” do not include: (i) Assignor’s interests in the Excluded
Assets; (ii) Assignor’s rights to substances other than Minerals;
(iii) Assignor’s rights to Minerals (other than Assignee Minerals) under
contracts for the purchase, sale, transportation, storage, processing or other
handling or disposition of Minerals; (iv) Assignor’s interests in, or rights to
Minerals (other than Assignee Minerals) held in pipelines, gathering systems,
storage facilities, processing facilities or other equipment or facilities; or
(v) any additional or enlarged interests in the Wells, Subject Lands or Subject
Minerals acquired by Assignor after the Closing Time, except (1) as may result
from the operation of the terms of the instruments creating the Subject
Interests, or (2) as may be reflected in extensions and renewals covered by the
preceding sentence.

“Subject Lands” means the lands subject to or covered by the oil and gas leases
described in Exhibit A, insofar and only insofar as they cover the Target
Formation, subject to the exceptions, exclusions and reservations set forth on
such Exhibit A.

“Subject Minerals” means all Minerals in and under, and that may be produced,
saved and sold from a Well, from and after the Effective Time, insofar and only
insofar as such Minerals are produced from the Target Formation, subject to the
following exclusions: Minerals that are (a) lost in the production, gathering or
marketing of Minerals; (b) used (i) in conformity with ordinary and prudent
operations on the Subject Lands, including drilling and production operations
with respect to a Well or (ii) in connection with operations (whether on or off
the Subject Lands) for processing or compressing the Subject Minerals; (c) taken
by a Third Person to recover costs, or some multiple of costs, paid or incurred
by that Third Person under any

 

8



--------------------------------------------------------------------------------

operating agreement, unit agreement or other agreement in connection with
nonconsent operations conducted (or participated in) by that Third Person; and
(d) retained by a Third Person for gathering, transportation, processing or
marketing services related to the Subject Minerals in lieu of or in addition to
cash payment for such services, to the extent such agreement is permitted under
this Conveyance.

“Target Formation” means (i) with respect to Alfalfa County, Oklahoma, the
“Target Formation” being defined as being the interval between the base of
Pennsylvanian-aged Morrow or its stratigraphic equivalent at a depth of 4,833’
and the Devonian-aged Woodford Shale or its stratigraphic equivalent at a depth
of 5,344’ in the SandRidge Energy Dorado SWD 1-32 located in section 32,
Township 29 North, Range 9 West (API No. 35003219830000), (ii) with respect to
Garfield County, Oklahoma, the “Target Formation” being defined as being the
interval between the base of Pennsylvanian-aged Morrow or its stratigraphic
equivalent at a depth of 6,475’ and the Devonian-aged Woodford Shale or its
stratigraphic equivalent at a depth of 7,100’ in the Texas American Oil JC
Nelson 1 located in section 27, Township 23 North, Range 8 West (API
No. 35047223450000), (iii) with respect to Grant County, Oklahoma, the “Target
Formation” being defined as being the interval between the base of
Pennsylvanian-aged Morrow or its stratigraphic equivalent at a depth of 5,395’
and the Devonian-aged Woodford Shale or its stratigraphic equivalent at a depth
of 6,060’ in the SandRidge Energy Orion 1-22 SWD located in section 22, Township
25 North, Range 5 West (API No. 35053227710000), (iv) with respect to Major
County, Oklahoma, the “Target Formation” being defined as being the interval
between the base of Pennsylvanian-aged Morrow or its stratigraphic equivalent at
a depth of 6,474’ and the Devonian-aged Woodford Shale or its stratigraphic
equivalent at a depth of 7,094’ in the Downey Oil Davis 1 located in section 24,
Township 23 North, Range 9 West (API No. 35093215620000) and (v) with respect to
Woods County, Oklahoma, the “Target Formation” being defined as being the
interval between the base of Pennsylvanian-aged Morrow or its stratigraphic
equivalent at a depth of 5,204’ and the Devonian-aged Woodford Shale or its
stratigraphic equivalent at a depth of 5,704’ in the SandRidge Energy Koppitz
SWD 1-31 located in section 31, Township 28 North, Range 13 West (API
No. 35151232750000).

“Term PDP Conveyance” means that certain Term Overriding Royalty Interest
Conveyance (PDP) by and between Assignor and Mistmada Oil Company, Inc., an
Oklahoma corporation, dated effective as of the Effective Time.

“Term PUD Conveyance” means that certain Term Overriding Royalty Interest
Conveyance (PUD) by and between Assignor and Mistmada Oil Company, Inc., an
Oklahoma corporation, dated effective as of the Effective Time.

“Taxes” is defined in Section 3.02(c).

“Third Person” means a Person other than Assignor, Assignee or Trustee.

“Transfer” including its syntactical variants, means any assignment, sale,
transfer, conveyance or disposition of any property; provided, Transfer as used
herein does not include the granting of a mortgage on or security interest in
Assignor’s interest in any property, including the Wells, the Subject Interests
and the Subject Lands.

 

9



--------------------------------------------------------------------------------

“Trustee” means The Bank of New York Mellon Trust Company, N.A., a national
banking association organized under the laws of the United States of America
with its principal place of business in New York, New York, as trustee, acting
not in its individual capacity but solely as trustee of Assignee.

“Well” means the borehole of each Mineral well more particularly described in
Exhibit C to this Conveyance.

ARTICLE III

CALCULATION OF ASSIGNEE MINERALS

Section 3.01 Definition. “Assignee Minerals” is that volume of Minerals with
respect to each Well calculated in accordance with the following formula:
Forty-Five Percent (45%) X (Assignor’s Net Share of Minerals).

Section 3.02 Chargeable Costs.

(a) Definition. For each Computation Period, “Chargeable Costs” means the sum of
(i) the Post Production Cost Charge, plus (ii) Excess Costs from prior
Computation Periods, plus (iii) Taxes incurred, accrued or paid by Assignor;
provided, that such costs are actually paid by Assignor during the relevant
Computation Period or paid by Assignor during a prior Computation Period and not
included in any prior Computation Period’s Chargeable Costs.

(b) Post Production Cost Charge. “Post Production Cost Charge” means those costs
incurred by Assignor (including internal costs and Third Person costs) to
gather, store, transport, compress, process, treat, dehydrate and market, as
applicable, the Subject Minerals, including any costs as may be required to
deliver such Minerals to market; provided, any costs charged by Assignor and its
Affiliates as part of the Post Production Cost Charge shall not materially
exceed the costs prevailing in the area where the Subject Minerals are being
produced for similar services and provided, further, with respect to marketing
costs, only Non-Affiliate marketing fees and costs shall be included, and
marketing costs of Assignor and its Affiliates with respect to any Subject
Minerals will be specifically excluded from the Post Production Cost Charge. Any
costs, fees or expenses that are properly charged or allocated to Assignee
Minerals pursuant to another provision of this Conveyance (including, as
provided for in the definition of Subject Minerals) shall not be included as
part of the Post Production Cost Charge.

(c) Taxes. “Taxes” means general property, ad valorem, production, severance,
sales, windfall profit, excise and other taxes, except income taxes, assessed or
levied on or in connection with the Subject Interests, the Royalty Interest,
this Conveyance, production of Subject Minerals, Assignor’s Net Share of
Minerals, Assignee Minerals (or the proceeds from the sale thereof) or
facilities or equipment on the Subject Lands that are used for the production,
dehydration, treatment, processing, gathering or transportation of Subject
Minerals, or against Assignor as owner of the Subject Interests or paid by
Assignor on behalf of Assignee as owner of the Royalty Interest.

(d) Operating and Drilling Costs. For the avoidance of doubt, all costs
associated with or paid or incurred in connection with the drilling, testing,
completing, developing and operating the Wells or otherwise incurred in
connection with the ownership or operation of the Subject Interests other than
Taxes and Post Production Cost Charges shall be borne solely by Assignor and
shall not be included as Chargeable Costs.

 

10



--------------------------------------------------------------------------------

Section 3.03 Assignee Proceeds. “Assignee Proceeds” means, for any Computation
Period, (a) the amount of proceeds actually received by Assignor during such
Computation Period in respect of Assignee Minerals, with the amount of such
proceeds being determined by multiplying (i) the volume of Assignee Minerals
produced (expressed (A) for Gas, in Mcf or MMBtu, (B) for Gas Liquids, in Bbls
and (C) for Oil, in Bbls) by (ii) the relevant Sales Price (expressed (A) for
Gas, on a per Mcf or MMBtu basis, (B) for Gas Liquids, on a per Bbl basis and
(C) for Oil, on a per Bbl basis), less (b) the Chargeable Costs associated with
such Assignee Minerals.

ARTICLE IV

MARKETING OF ASSIGNEE MINERALS

Section 4.01 Rights and Duties Regarding Sale of Assignee Minerals. Assignor
shall market or shall cause to be marketed Assignor’s Net Share of Minerals
(including Assignee Minerals) in good faith and in accordance with the
Reasonably Prudent Operator Standard and Section 4.02(d). Assignor shall use its
reasonable efforts in connection with any sale of Assignor’s Net Share of
Minerals (including Assignee Minerals) to obtain, as soon as reasonably
practicable, full payment for such Minerals; provided, however, that it shall
not be considered a breach of Assignor’s marketing duty or standard of conduct
for Assignor to market such Minerals to an Affiliate of Assignor, so long as
Assignor does not market such Minerals at a volume-weighted average price lower
than the volume-weighted average price upon which Assignor pays royalties to the
owners of the other royalty interests in the Subject Minerals, save and
excepting Chargeable Costs provided for in Article III hereof.

Section 4.02 Assignee’s Agent and Representative.

(a) Appointment. Assignee appoints Assignor as Assignee’s agent and
representative to market and deliver or cause to be marketed and delivered all
Assignee Minerals and to collect and receive all payments therefrom under any
Minerals purchase agreement or contract without deduction (except to the extent
Chargeable Costs are deducted for any Computation Period). The appointment of
Assignor as Assignee’s agent and representative for such purpose is a material
item of consideration to the Parties in connection with the execution and
delivery of this Conveyance. Assignee may not remove Assignor from office as
Assignee’s agent and representative, except for cause upon a material breach by
Assignor of its duties to Assignee under this Conveyance.

(b) Duties and Powers. As Assignee’s agent and representative, Assignor shall
receive all payments for the sale of Assignee Minerals and account to Assignee,
receive and make all communications with the purchaser of such Minerals, and
otherwise act and speak for Assignee in connection with the sale of Assignee
Minerals. Third Persons may rely conclusively on the authority of Assignor to
market Assignee Minerals, and with respect to Third Persons only, Assignee shall
be conclusively bound by the acts of Assignor in connection with the sale of
Assignee Minerals. It shall not be necessary for Assignee to join Assignor in
the execution of any division order, transfer order or other instrument,
agreement or document relating to the sale

 

11



--------------------------------------------------------------------------------

of Assignee Minerals. Third Persons may pay all Assignee Proceeds for the sale
of such Minerals directly to Assignor, without the necessity of any joinder by
or consent of Assignee or any inquiry into the use or disposition of such
proceeds by Assignor. In no event, however, shall the authority granted in this
Section 4.02 or elsewhere in this Conveyance relieve Assignor of any liability
for breach of this Conveyance.

(c) Prohibited Acts. Assignor may not act for or bind Assignee on any matter,
except the marketing and delivery of Assignee Minerals under this Article IV.

(d) Standard of Conduct. In exercising its powers and performing its duties as
Assignee’s agent and representative, Assignor shall act in good faith and in
accordance with the Reasonably Prudent Operator Standard. It shall not be a
violation of such standard of conduct for Assignor (i) to sell Assignor’s Net
Share of Minerals or Assignee Minerals to an Affiliate pursuant to any purchase
agreement or contract, or (ii) to delegate some or all of Assignor’s duties as
Assignee’s agent and representative to its Affiliates (so long as such
Affiliates perform in good faith and in accordance with the Reasonably Prudent
Operator Standard), with Assignor remaining liable to Assignee for the
performance of such duties.

(e) Termination of Authority. Assignor may not resign as Assignee’s agent and
representative without the prior written consent of Assignee, except that
Assignor may resign as Assignee’s agent and representative without such consent
with respect to any Subject Interests assigned, sold, transferred or conveyed by
Assignor in accordance with the terms of this Conveyance. If such sale is made
subject to the Royalty Interest, Assignor must cause the purchaser to assume the
duties of Assignee’s agent and representative with respect to the Subject
Interests acquired by that purchaser and to be bound by the provisions of this
Article IV.

Section 4.03 Delivery of Subject Minerals. Assignor (whether or not it is
serving as Assignee’s agent and representative) shall deliver or cause to be
delivered Assignor’s Net Share of Minerals (including Assignee Minerals) to the
purchasers thereof.

Section 4.04 Processing. Assignor may, or may by contract cause a Third Person
to, dehydrate, separate, treat, compress or otherwise process Assignor’s Net
Share of Minerals (including Assignee Minerals) and may commit any of the
Subject Interests (including the Royalty Interest attributable thereto) to an
agreement for processing Minerals (pursuant to which, for example, the plant
owner or operator receives a portion of the Subject Minerals or plant products
therefrom or proceeds of the sale thereof as a fee for processing), so long as
(a) Assignor enters into such processing arrangements in good faith and in
accordance with the Reasonably Prudent Operator Standard and (b) any such
processing arrangements entered into with Affiliates of Assignor contain rates
and charges that are comparable to the prevailing charges for similar services
in the applicable area. Assignee shall be bound by such arrangements and shall
permit Assignor’s Net Share of Minerals (including Assignee Minerals) to be
processed by Assignor or its contractor. Assignee shall not, however, be
personally liable for any costs or risks associated with such processing
operations, but Assignee shall indirectly suffer the energy content reduction
and volume reductions associated with processing through corresponding
reductions in the content and volumes of Assignee Minerals.

 

12



--------------------------------------------------------------------------------

ARTICLE V

PAYMENT

Section 5.01 Obligation to Pay.

(a) The Obligation. After each Computation Period and on or before the Quarterly
Payment Date for that Computation Period, Assignor shall tender to Assignee the
Assignee Proceeds for the applicable Computation Period, plus, to the extent
applicable, (i) all of the proceeds to be paid to Assignee from the sale of
Assignee Minerals produced during any prior Computation Periods, to the extent
not previously paid to Assignee for such prior Computation Periods, (ii) any
damages payable to Assignee under Section 1.04(b) (subject to the right of
set-off in Section 1.04(c)) during the most recently completed Computation
Period, and (iii) any amounts (including any interest earned thereon) that were
previously deposited with a Third Person escrow agent in accordance with
Section 5.01(d) and subsequently determined by Assignor to be validly owing to
Assignee. All such amounts shall be transmitted to Assignee by Assignor by means
of wire transfer of funds to a bank account specified by Assignee pursuant to
written instructions which shall remain in effect until and unless changed by
subsequent written notice to Assignor.

For purposes of determining the amount of Assignee Proceeds for any Computation
Period, if, when calculating Assignee Minerals for any Computation Period,
Assignor is unable to determine the precise volume of Minerals produced, sold
and attributable to Assignor’s Net Share of Minerals, then Assignor shall, in
good faith and in accordance with the Reasonably Prudent Operator Standard,
estimate the volume of such Minerals produced, sold and attributable to
Assignor’s Net Share of Minerals. Assignor shall adjust the calculation of
Assignee Proceeds upward or downward, as the case may be, in the next or
subsequent Computation Periods to reflect the difference between the estimated
volume of Minerals established pursuant to this Section 5.01(a) and the actual
volume of Minerals produced, sold and attributable to Assignor’s Net Share of
Minerals in the Computation Period for which such estimate was made.

(b) Quarterly Payment Date. “Quarterly Payment Date” for each Computation Period
means the forty-fifth (45th) day after the end of such Computation Period. If
such day is not a Business Day, the Quarterly Payment Date shall be the next
Business Day.

(c) No Segregated Account. Prior to the Quarterly Payment Date, all amounts
received by Assignor from the sale of Assignor’s Net Share of Minerals and
Assignee Minerals, as applicable, for any Computation Period shall be held by
Assignor in one of its general bank accounts and Assignor will not be required
to maintain a segregated account for such funds.

(d) Disputed Proceeds. If Assignor receives any amounts of money from the sale
of Assignee Minerals that is subject to controversy or, in the reasonable
opinion of Assignor,

 

13



--------------------------------------------------------------------------------

possible controversy, Assignor shall promptly deposit the money with a Third
Person escrow agent in a segregated interest-bearing account. Such amount shall
not be treated as a portion of Assignee Proceeds so long as it remains with such
escrow agent, but shall be treated as a portion of Assignee Proceeds, along with
the accrued interest, when received from such escrow agent and paid over to
Assignee.

Section 5.02 Interest on Past Due Payments.

(a) Obligation to Pay. Any Assignee Proceeds or other amounts of money not paid
by Assignor to Assignee when due shall bear, and Assignor will pay, interest at
the Prime Interest Rate on the overdue amount commencing on the sixth (6th) day
after such due date until such amount is paid.

(b) Definition. “Prime Interest Rate” means the lesser of (i) the rate of
interest per annum publicly announced from time to time by The Bank of New York
Mellon Trust Company, N.A. as its “prime rate” in effect at its principal office
in New York City (each change in the Prime Rate to be effective on the date such
change is publicly announced), with the understanding that such bank’s “prime
rate” may be one of several base rates, may serve as a basis upon which
effective rates are from time to time calculated for loans making reference
thereto, and may not be the lowest of such bank’s base rates or (ii) the maximum
rate of interest permitted under applicable Legal Requirement.

Section 5.03 Overpayments and Refunds.

(a) Overpayments. If Assignor ever pays Assignee more than the amount of money
then due and payable to Assignee under this Conveyance, Assignee shall not be
obligated to return the overpayment, but Assignor may at any time thereafter
deduct from Assignee Proceeds and retain for its own account an amount equal to
the overpayment.

(b) Refunds. If Assignor is ever legally obligated to pay any Third Person,
including any Minerals purchaser or Governmental Authority, any refund,
interest, penalty or other amount of money, because any payment of Assignee
Proceeds received by Assignor for the account of Assignee exceeded, or allegedly
exceeded, the amount due or lawful under any applicable contract, Legal
Requirement, or other obligation, Assignor may thereafter deduct from Assignee
Proceeds and retain for its own account an amount equal to such payment.

Section 5.04 Protection of Assignee Proceeds. It is the intent of Assignor and
Assignee that Assignee is an “interest owner” with an interest separate and
distinct from that of Assignor within the meaning and for the purposes of the
Oil and Gas Owners’ Lien Act of 2010, Okla. Stat. tit. 52, § 549.1, et. seq.,
and that Assignee is entitled to all the benefits of such Act.

ARTICLE VI

RECORDS AND REPORTS

Section 6.01 Books, Records and Accounts.

(a) Obligation to Maintain. Assignor shall maintain true and correct books,
records and accounts of (i) all transactions required or permitted by this
Conveyance and (ii) the financial information necessary to effect such
transactions, including the financial information needed to calculate each
installment of Assignee Proceeds.

 

14



--------------------------------------------------------------------------------

(b) Right of Inspection. Assignee or its representative, at Assignee’s expense,
may inspect and copy such books, records and accounts in the offices of Assignor
during normal business hours and upon reasonable notice.

Section 6.02 Statements.

(a) Quarterly Statements. On each Quarterly Payment Date, Assignor shall deliver
to Assignee a statement showing the computation of Assignee Minerals and
Assignee Proceeds for the applicable Computation Period.

(b) Annual Statements. On the first Quarterly Payment Date after the end of each
calendar year, such statement shall also show the computation of Assignee
Proceeds for the preceding calendar year.

(c) Contents of Statements. Without limiting the generality of the foregoing
provisions in this Section 6.02, each statement delivered by Assignor to
Assignee pursuant to this Section 6.02 shall state, for the relevant period,
(i) the total volumes of Subject Minerals produced from the Subject Lands,
(ii) the total volumes of Assignor’s Net Share of Minerals, (iii) the total
volumes of Assignee Minerals, (iv) the applicable Sales Price, (v) the
Chargeable Costs, (vi) the amount of Assignee Proceeds due and payable for the
relevant period and (vii) the amounts of money, if any, due and payable by any
purchaser of the Subject Minerals or Assignee Minerals, the nonpayment of which
resulted in a reduction in Assignee Proceeds for the relevant period.

Section 6.03 Assignee’s Exceptions to Quarterly Statements. If Assignee takes
exception to any item or items included in any quarterly statement required by
Section 6.02, Assignee must notify Assignor in writing within sixty (60) days
after Assignee’s receipt of such quarterly statement. Such Notice must set forth
in reasonable detail the specific charges complained of and to which exception
is taken. Adjustments shall be made for all complaints and exceptions that are
justified. Notwithstanding anything to the contrary herein, all matters
reflected in Assignor’s statements for the preceding calendar year (or portion
thereof) that are not objected to by Assignee in the manner provided by this
Section 6.03 shall be deemed correct as rendered by Assignor to Assignee.

Section 6.04 Other Information.

(a) Disclosure. At Assignee’s request, subject to applicable restrictions on
disclosure and transfer of information, Assignor shall give Assignee and its
designated representatives reasonable access in Assignor’s office during normal
business hours to all title, geological (to the extent not prohibited by any
applicable license agreement), Well, and production data in Assignor’s
possession or Assignor’s Affiliates’ possession, relating to operations on the
Subject Interests.

(b) Disclaimer of Warranties and Liability. Assignor makes no representations or
warranties about the accuracy or completeness of any data, reports, studies or
other information made available to Assignee and shall have no liability to
Assignee or any other Person resulting from such data, studies, reports or other
information.

 

15



--------------------------------------------------------------------------------

(c) No Attribution. Assignee shall not, in any securities filings or reports
made by Assignee, attribute to Assignor or to the consulting engineers any
reports or studies made available to Assignee, or the contents thereof.

(d) Confidentiality. All information furnished to Assignee and its designated
representatives pursuant to this Section 6.04 is confidential and for the sole
benefit of Assignee and shall not be disclosed by Assignee or its designated
representatives to any other Person, except to the extent that such information
(i) is required in any report, statement or testimony submitted to any
Governmental Authority having or claiming to have jurisdiction over Assignee or
submitted to bank examiners or similar organizations or their successors,
(ii) is required in response to any summons or subpoena or in connection with
any litigation, (iii) is reasonably believed to be required in order to comply
with any applicable Legal Requirement to Assignee, (iv) was publicly available
or otherwise known to the recipient at the time of disclosure or
(v) subsequently becomes publicly available other than through any act or
omission of the recipient; provided, however, with respect to the disclosures
with respect to items (i), (ii) and (iii) above, Assignee will notify Assignor
prior to any such disclosure in order to provide Assignor an opportunity to seek
to limit any such required disclosure. In connection with the marketing of the
Assignee’s assets upon termination of Assignee, Assignee and its designated
representatives may, on a confidential basis in accordance with this
Section 6.04(d), provide any potential purchaser of such assets with the same
information Assignee has access to pursuant to Section 6.04.

ARTICLE VII

NO LIABILITY OF ASSIGNEE

Assignee shall not be personally liable or responsible under this Conveyance for
any cost, risk, liability or obligation associated in any way with the ownership
or operation of the Subject Lands, the Subject Interests, the Wells or the
Subject Minerals. The foregoing sentence does not restrict the right of Assignor
to deduct Chargeable Costs in calculating the volumes of Assignee Minerals or
Assignee Proceeds.

ARTICLE VIII

OPERATIONS

Section 8.01 Standards of Conduct. Except as otherwise specifically provided in
this Conveyance, Assignor shall (a) operate and maintain the Subject Interests
and (b) make elections under each applicable lease, operating agreement, unit
agreement, contract for development and other similar instrument or agreement
(including elections concerning abandonment of any Well or release of any
Subject Interest) in good faith and in accordance with the Reasonably Prudent
Operator Standard.

Section 8.02 Abandonment of Properties. Nothing in this Conveyance shall
obligate Assignor to continue to operate any Well or to operate or maintain in
force or attempt to maintain in force any Subject Interest when such Well or
Subject Interest ceases to produce, or

 

16



--------------------------------------------------------------------------------

Assignor determines, in accordance with Section 8.01 above, that such Well or
Subject Interest is not capable of producing Minerals in paying quantities. The
expiration of a Subject Interest in accordance with the terms and conditions
applicable thereto shall not be considered to be a voluntary surrender or
abandonment thereof.

ARTICLE IX

POOLING AND UNITIZATION

Section 9.01 Pooling of Subject Interests. Certain Subject Interests have been,
or may have been, heretofore pooled and unitized for the production of Minerals.
Such Subject Interests are and shall be subject to the terms and provisions of
the applicable pooling and unitization agreements and orders, and the Royalty
Interest in each pooled or unitized Subject Interest shall apply to and affect
only the Minerals produced from such units that accrues to such Subject Interest
under and by virtue of the applicable pooling and unitization agreements and
orders.

Section 9.02 Pooling and Unitization.

(a) Right to Pool. Assignor has the exclusive executive right and power (as
between Assignor and Assignee) to pool or unitize any Subject Interest and to
alter, change, amend or terminate any pooling or unitization agreements
heretofore or hereafter entered into, as to all or any part of the Subject
Lands, as to any one or more of the formations or horizons, and as to any
Minerals, upon such terms and provisions as Assignor shall in its sole
discretion deem appropriate.

(b) Effect of Pooling. If and whenever through the exercise of such right and
power, or pursuant to any Legal Requirement now existing or hereafter enacted or
promulgated, any Subject Interest is pooled or unitized in any manner, the
Royalty Interest shall apply to and affect only the Minerals production that
accrues to such Subject Interest under and by virtue of the applicable pooling
and unitization agreement or order. It shall not be necessary for Assignee to
agree to, consent to, ratify, confirm or adopt any exercise of pooling or
unitization of any Subject Interest by Assignor.

ARTICLE X

GOVERNMENT REGULATION

Section 10.01 Legal Requirements. Except as provided in Section 10.03, all
obligations of Assignor under this Conveyance are, and shall be, subject to all
applicable Legal Requirements and the instruments, documents and agreements
creating the Subject Interests.

Section 10.02 Filings. Assignor shall use its reasonable discretion in making
filings for itself and on behalf of Assignee with any Governmental Authority
having jurisdiction with respect to matters affecting the Subject Interests, the
Subject Lands or the Subject Minerals.

Section 10.03 Superseding Effect. By acceptance of this Conveyance, Assignee
agrees, for itself and its successors and assigns, immediate and remote, that
the timing of payment, accrual of interest and reporting requirements with
respect to the Royalty Interest shall be as provided by the terms of this
Conveyance and not as prescribed by the Oklahoma Production Revenue Standards
Act, as amended, codified at Title 52, Section 570.1, et seq. of the Oklahoma
Statutes, and any similar Legal Requirement.

 

17



--------------------------------------------------------------------------------

ARTICLE XI

ASSIGNMENT AND SALE OF SUBJECT INTERESTS

Section 11.01 Assignment by Assignor Subject to Royalty Interest.

(a) Right to Sell. Assignor may not Transfer any interest in the Wells, the
Subject Interests or any part thereof or any undivided interest therein in
violation of Section 11.03. Subject to Section 11.02 and 11.03, Assignor may
from time to time Transfer, mortgage or pledge its interest in the Wells, the
Subject Interests, or any part thereof or undivided interest therein, if and
only if (i) such Transfer, mortgage or pledge is made expressly subject to and
burdened with the Royalty Interest and this Conveyance, (ii) solely in
connection with a Transfer other than a Transfer pursuant to a foreclosure on
any mortgage or security interest, Assignor has caused the assignee, purchaser,
transferee or grantee of any such transaction to (A) acknowledge that the
affected Subject Interests are taken subject to and burdened with the Royalty
Interest and this Conveyance and (B) assume and agree to discharge Assignor’s
obligations under this Conveyance with respect to such Subject Interests from
and after the actual date of any such Transfer, and (iii) in connection with any
Transfer pursuant to a foreclosure on any mortgage or security interest,
Assignor has used commercially reasonable efforts to cause the assignee,
purchaser, transferee or grantee of any such transaction to (A) acknowledge that
the affected Subject Interests are taken subject to and burdened with the
Royalty Interest and this Conveyance and (B) assume and agree to discharge
Assignor’s obligations under this Conveyance with respect to such Subject
Interests from and after the actual date of any such Transfer. Any assumption
and agreement to discharge shall be by appropriate written instrument for the
express benefit of and enforceable by the Assignee. For avoidance of doubt,
nothing in Section 11.01(a) is intended to permit any assignee, purchaser,
transferee or grantee to acquire any interest in the Wells, the Subject
Interests or any part thereof or undivided interest therein without being
subject to and burdened with the Royalty Interest and this Conveyance. Assignee
shall not be required to recognize any purported Transfer, mortgage or pledge
not made in conformance with this Section 11.01(a) and, notwithstanding any such
purported Transfer, mortgage or pledge, Assignor shall remain obligated under
this Conveyance just as if such Transfer, mortgage or pledge attempt had not
been made and Assignee shall continue to deal with the Assignor to the exclusion
of the purported transferee. Further, to the extent permitted by applicable law,
any purported Transfer not made in conformance with this Section 11.01(a) shall
be void and of no effect.

(b) Effect of Sale. From and after the actual date of any such Transfer by
Assignor made in full compliance with Section 11.01(a) (and only upon such full
compliance), Assignor shall be relieved of all obligations, requirements and
responsibilities arising under this Conveyance with respect to the Subject
Interests Transferred, as the same pertain to Assignee Minerals produced from
and after (but not prior to) said date of such Transfer.

 

18



--------------------------------------------------------------------------------

(c) Allocation of Consideration. Assignee is not entitled to receive any share
of the sales proceeds received by Assignor in any transaction permitted by this
Section 11.01.

(d) Separate Interest. Notwithstanding any provision to the contrary in Article
IV, effective on the effective date of any Transfer of any Subject Interest made
in full compliance with Section 11.01(a), Assignee Minerals and Assignee
Proceeds shall thereafter be computed separately with respect to such Subject
Interests, and the assignee, buyer, transferee or grantee of such Subject
Interests shall thereafter serve as Assignee’s agent and representative under
Article IV with respect to such interests and shall pay all corresponding
Assignee Proceeds directly to Assignee.

Section 11.02 Sale and Release of Properties.

(a) Transfer. Subject to Section 11.03, Assignor may from time to time, Transfer
the Wells, the Subject Interests, or any part thereof or undivided interest
therein, free of the Royalty Interest and this Conveyance provided that the
aggregate Fair Value of all Royalty Interests released with respect to the
Assignor Conveyances during any twelve (12) month period shall not exceed
$5,000,000.

(b) Payments. In connection with any Transfer pursuant to this Section 11.02,
Assignor shall remit to Assignee an amount equal to the Fair Value of the
Royalty Interest being released. Assignor shall make such payment to Assignee on
the Quarterly Payment Date for the Computation Period in which Assignor receives
the payment with respect to any such Transfer of the Subject Interest.

(c) Release. In connection with any Transfer provided for in Section 11.02(a),
Assignee shall, on request, execute, acknowledge and deliver to Assignor a
recordable instrument (reasonably acceptable to Assignor) that releases the
Royalty Interest with respect to the Well and the related Subject Interests and
Subject Lands being Transferred.

(d) Effect of Sale. From and after the actual date of any such Transfer by
Assignor, Assignor and any assignee, purchaser, transferee or grantee of such
Subject Interest shall be relieved of all obligations, requirements and
responsibilities arising under the Royalty Interest or this Conveyance with
respect to the Well or Subject Interests Transferred, except for those that
accrued prior to such date.

Section 11.03 Transfer of Subject Lands. Assignor will not Transfer any Well or
any of the Subject Interests comprising a part of the Subject Lands pursuant to
Sections 11.01 and 11.02 prior to the Drilling Obligation Completion Date, and
in the event of any attempted Transfer in violation of this Section 11.03,
Assignor shall remain liable and a party hereto, just as if no Transfer attempt
had been made, and Assignee shall continue to deal with Assignor to the
exclusion of the purported transferee. Further, to the extent permitted by
applicable law, such attempted Transfer in violation of this Section 11.03 shall
be void and of no force or effect. Assignor expressly states and recognizes that
the restrictions on transfer imposed on Assignor in this Section 11.03 and in
Section 11.01(a) are made in reasonable protection of an interest of the
Assignee created hereunder.

 

19



--------------------------------------------------------------------------------

Section 11.04 Change in Ownership.

(a) Obligation to Give Notice. No change of ownership or of the right to receive
payment of the Royalty Interest, or of any part thereof, however accomplished,
shall bind Assignor until notice thereof is furnished to Assignor by the Person
making the transfer and the Person claiming the benefit thereof, and then only
with respect to payments made after such Notice is furnished.

(b) Notice of Sale. Notice of sale, transfer, conveyance or assignment shall
consist of a certified copy of the recorded instrument accomplishing the same.

(c) Notice of Other Changes of Ownership. Notice of change of ownership or of
the right to receive payment accomplished in any other manner (e.g., by
dissolution of Assignee) shall consist of certified copies of recorded documents
and complete proceedings legally binding and conclusive of the rights of all
Persons.

(d) Effect of Lack of Notice. Until such Notice accompanied by such
documentation is furnished to Assignor in the manner provided above, Assignor
may, at Assignor’s election, either (i) continue to pay or tender all sums
payable on the Royalty Interest in the same manner provided in this Conveyance,
precisely as if no such change in interest or ownership or right to receive
payment had occurred or (ii) suspend payment of Assignee Proceeds without
interest until such documentation is furnished.

(e) Effect of Nonconforming Notices. The kinds of Notice provided by this
Section 11.04 shall be exclusive, and no other kind, whether actual or
constructive, shall bind Assignor.

Section 11.05 One Payee. Assignor shall never be obligated to pay Assignee
Proceeds to more than one Person. If more than one Person is ever entitled to
receive payment of any part of Assignee Proceeds, Assignor may suspend payments
of all Assignee Proceeds until the concurrent owners or claimants of the Royalty
Interest or the right to receive payment of Assignee Proceeds appoint one Person
in writing to receive all payments of Assignee Proceeds on their behalf.
Assignor may thereafter conclusively rely upon the authority of that Person to
receive payments of Assignee Proceeds and shall be under no further duty to
inquire into the authority or performance of such Person.

Section 11.06 Rights of Mortgagee. If Assignee executes a mortgage or deed of
trust covering all or part of the Royalty Interest, the mortgagees or trustees
therein named or the holders of any obligation secured thereby shall be
entitled, to the extent that such mortgage or deed of trust so provides, to
exercise the rights, remedies, powers and privileges conferred upon Assignee by
this Conveyance and to give or withhold all consents required to be obtained
from Assignee. This Section 11.06 shall not be deemed or construed to impose
upon Assignor any obligation or liability undertaken by Assignee under such
mortgage or deed of trust or under the obligation secured thereby.

Section 11.07 No Drainage. Subsequent to the Drilling Obligation Completion
Date, neither Assignor nor any of its Affiliates shall drill any Mineral well
that will have a perforated segment in the Target Formation that will be within
six hundred sixty feet (660’) of any perforated interval of any Well which
produces oil or gas from the Target Formation.

 

20



--------------------------------------------------------------------------------

ARTICLE XII

FORCE MAJEURE

Section 12.01 Nonperformance. Assignor shall not be responsible to Assignee for
any loss or damage to Assignee resulting from any delay in performing or failure
to perform any obligation under this Conveyance (other than Assignor’s
obligation to make payments of Assignee Proceeds to Assignee) to the extent such
failure or delay is caused by Force Majeure.

Section 12.02 Force Majeure. “Force Majeure” means any of the following, to the
extent they are not caused solely by the breach by Assignor of its duty to
perform certain obligations under this Conveyance in accordance with the
Reasonably Prudent Operator Standard:

(a) act of God, fire, lightning, landslide, earthquake, storm, hurricane,
hurricane warning, flood, high water, washout, tidal wave or explosion;

(b) strike, lockout, or other similar industrial disturbance, act of the public
enemy, war, military operation, blockade, insurrection, riot, epidemic, arrest
or restraint of Governmental Authority or people, or national emergency;

(c) the inability of the Assignor to acquire, or the delay on the part of any
Third Person (other than an Affiliate of the Assignor) in acquiring, materials,
supplies, machinery, equipment, servitudes, right-of-way grants, easements,
permits, licenses, approvals or authorizations necessary to enable such Party to
perform hereunder;

(d) any breakage of or accident to machinery, equipment or lines of pipe, the
repair, maintenance, improvement, replacement, alteration to a plant or line of
pipe or related facility, the testing of machinery, equipment or line of pipe,
or the freezing of a line of pipe;

(e) any Legal Requirement or the affected Party’s compliance therewith; or

(f) any other cause, whether similar or dissimilar to the causes enumerated in
(a) through (e) above, not reasonably within the control of Assignor.

Section 12.03 Force Majeure Notice. Assignor will give Assignee a Notice of each
Force Majeure as soon as reasonably practicable after the occurrence of the
Force Majeure.

Section 12.04 Remedy. Assignor will use its reasonable efforts to remedy each
Force Majeure and resume full performance under this Conveyance as soon as
reasonably practicable, except that the settlement of strikes, lockouts or other
labor disputes shall be entirely within the discretion of Assignor.

 

21



--------------------------------------------------------------------------------

ARTICLE XIII

NOTICE

Section 13.01 Written Notice. Except as otherwise provided by this Conveyance,
each Notice shall be in writing.

Section 13.02 Methods of Giving Notice. Notice may be given by any reasonable
means, including email, telecopier, hand delivery, overnight courier or U.S.
mail.

Section 13.03 Charges. All Notices shall be properly addressed to the recipient,
with all postage and other charges being paid by the Party giving Notice.

Section 13.04 Effective Date. Notice shall be effective when actually received
by the Party being notified; provided, however, that Notices given by email or
telecopy on any day other than a Business Day, or on a Business Day but after
5:00 p.m. local time at the location of the Party being notified, shall be
deemed received on the next Business Day, unless receipt is acknowledged prior
to the next Business Day.

Section 13.05 Addresses. The addresses of the Parties for purposes of Notice are
the addresses in the introductory paragraph to this Conveyance.

Section 13.06 Change of Address. Either Party may change its address to another
address within the continental United States by giving ten (10) days’ Notice to
the other Party.

ARTICLE XIV

OTHER PROVISIONS

Section 14.01 Successors and Assigns. The provisions and conditions contained in
this Conveyance shall run with the land and the respective interests of Assignor
and Assignee in the Subject Lands, and, subject to the limitation and
restrictions on the assignment or delegation by the Parties of their rights and
interests under this Conveyance, this Conveyance binds and inures to the benefit
of Assignor, Assignee and their respective successors, assigns and legal
representatives.

Section 14.02 Governing Law. THIS CONVEYANCE SHALL BE CONSTRUED UNDER AND
GOVERNED BY THE LAWS OF THE STATE OF OKLAHOMA WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 14.03 Construction of Conveyance. In construing this Conveyance, the
following principles shall be followed:

(a) no consideration shall be given to the captions of the articles, sections,
subsections or clauses, which are inserted for convenience in locating the
provisions of this Conveyance and not as an aid in its construction;

(b) no consideration shall be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Conveyance;

 

22



--------------------------------------------------------------------------------

(c) the word “includes” and its syntactical variants mean “includes, but is not
limited to” and corresponding syntactical variant expressions;

(d) a defined term has its defined meaning throughout this Conveyance,
regardless of whether it appears before or after the place in this Conveyance
where it is defined;

(e) the plural shall be deemed to include the singular, and vice versa, unless
the content otherwise requires; and

(f) each exhibit, attachment and schedule to this Conveyance is a part of this
Conveyance, but if there is any conflict or inconsistency between the main body
of this Conveyance and any exhibit, attachment or schedule, the provisions of
the main body of this Conveyance shall prevail.

Section 14.04 No Waiver. Failure of either Party to require performance of any
provision of this Conveyance shall not affect either Party’s right to require
full performance thereof at any time thereafter, and the waiver by either Party
of a breach of any provision hereof shall not constitute a waiver of a similar
breach in the future or of any other breach or nullify the effectiveness of such
provision.

Section 14.05 Relationship of Parties. This Conveyance does not create a
partnership, mining partnership, joint venture or relationship of trust or
agency (except with respect to Assignor’s agency relationship with respect to
those matters set forth in Articles IV and V above) between the Parties.

Section 14.06 Further Assurances. Each Party shall execute, acknowledge and
deliver to the other Party all additional instruments and other documents
reasonably required to describe more specifically any interests subject hereto,
to vest more fully in Assignee the Royalty Interest conveyed (or intended to be
conveyed) by this Conveyance, or to evidence or effect any transaction
contemplated by this Conveyance. Assignor shall also execute and deliver all
additional instruments and other documents reasonably required to transfer
interests in state, federal or Indian lease interests in compliance with
applicable Legal Requirements or agreements.

Section 14.07 The 12:01 A.M. Convention. Except as otherwise provided in this
Conveyance, each calendar day, month, quarter and year shall be deemed to begin
at 12:01 a.m. Central Time on the stated day or on the first day of the stated
month, quarter or year, and to end at 12:00 a.m. Central Time on the next day or
on first day of the next month, quarter or year, respectively.

Section 14.08 Counterpart Execution. This Conveyance may be executed in any
number of counterparts, all of which are identical except that to facilitate
filing and recording, counterparts to be filed and recorded in the appropriate
records of each county may have included in Exhibit A only those portions of
Exhibit A that contain descriptions of the lands and leases located in said
county. Every counterpart of this Conveyance shall be deemed to be an original
for all purposes, and all such counterparts together shall constitute one and
the same instrument. An executed counterpart of this Conveyance containing the
full text to the entire Exhibits and Annexes is recorded in the real property
records of Alfalfa County, Oklahoma. Counterparts of this

 

23



--------------------------------------------------------------------------------

Conveyance with all portions of Exhibit A attached thereto will be kept at the
offices of Assignor and Assignee at the addresses indicated above. As between
the Parties, any signature hereto delivered by a Party by facsimile transmission
or email pdf. shall be deemed an original hereto.

Section 14.09 Present and Absolute Conveyance. It is the express intention of
Assignor and Assignee that the Royalty Interest is, and shall be construed for
all purposes as, a present, fully-vested and absolute conveyance.

Section 14.10 Limitation of Liability. It is expressly understood and agreed by
the Parties hereto that (a) this Conveyance is executed and delivered by the
Trustee not individually or personally, but solely as Trustee in the exercise of
the powers and authority conferred and vested in it and (b) under no
circumstances shall the Trustee be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by Assignee
under this Conveyance.

Section 14.11 Severability. In case any provision, covenant or obligation under
this Conveyance is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions, covenants or
obligations of this Conveyance are declared to be severable and not in any way
affected or impaired thereby.

[Remainder of page intentionally left blank.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Conveyance to be executed in its
name and behalf and delivered on the date or dates stated in the acknowledgment
certificates appended to this Conveyance, to be effective as of the Effective
Time.

 

SandRidge Exploration and Production, LLC By:  

/s/ James D. Bennett

  Name:   James D. Bennett   Title:   Executive Vice President and Chief
Financial Officer

 

[Signature page to the Perpetual Conveyance (PDP)]



--------------------------------------------------------------------------------

SandRidge Mississippian Trust I By:   The Bank of New York Mellon Trust Company,
N.A., as Trustee By:  

/s/ Michael J. Ulrich

  Name:   Michael J. Ulrich   Title:   Vice-President

 

[Signature page to the Perpetual Conveyance (PDP)]



--------------------------------------------------------------------------------

STATE OF OKLAHOMA

     §            §      

COUNTY OF OKLAHOMA

     §      

This instrument was acknowledged before me on March 31, 2011, by James D.
Bennett as Executive Vice President and Chief Financial Officer of SandRidge
Exploration and Production, LLC, a Delaware limited liability company, on behalf
of said limited liability company.

WITNESS my hand and official seal this 31st day of March, 2011.

 

Janis L. Roberts

NOTARY PUBLIC, State of Oklahoma

Janis L. Roberts

(printed name)

My commission expires:

May 22, 2012

[SEAL]

 

[Acknowledgment page to the Perpetual Conveyance (PDP)]



--------------------------------------------------------------------------------

STATE OF TEXAS

     §            §      

COUNTY OF TRAVIS

     §      

This instrument was acknowledged before me on April 5, 2011, by Michael J.
Ulrich as Vice-President of The Bank of New York Mellon Trust Company, N.A., a
national banking association organized under the laws of the United States of
America, the Trustee of SandRidge Mississippian Trust I, a Delaware statutory
trust, on behalf of said national banking association and trust.

WITNESS my hand and official seal this 5th day of April, 2011.

 

Sarah Newell

NOTARY PUBLIC, State of Texas

Sarah Newell

(printed name)

My commission expires:

02-16-2014

[SEAL]

 

[Acknowledgment page to the Perpetual Conveyance (PDP)]



--------------------------------------------------------------------------------

Exhibit A

(Subject Lands)



--------------------------------------------------------------------------------

Exhibit B

(Excluded Assets)



--------------------------------------------------------------------------------

Exhibit C

(Wells)